Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered December 18, 2003. The judgment convicted defendant, upon his plea of guilty, of attempted rape in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon a plea of guilty of attempted rape in the second degree (Penal Law §§ 110.00, 130.30 [2]), defendant contends that County Court abused its discretion in denying his request for youthful offender status. Defendant failed to preserve his contention for our review (see People v Hoag, 23 AD3d 1031 [2005]; People v Gonzalez [appeal No. 1], 280 AD2d 980 [2001]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present—Kehoe, J.P., Martoche, Smith, Pine and Hayes, JJ.